

116 HRES 670 IH: Commemorating the 30th annual event of the All Souls Procession in Tucson, Arizona, and calling for an end to migrant deaths along the United States-Mexico border.
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 670IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Mr. Grijalva submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommemorating the 30th annual event of the All Souls Procession in Tucson, Arizona, and calling for
			 an end to migrant deaths along the United States-Mexico border.
	
 Whereas, on November 2 each year, the United States celebrates All Souls’ Day, also known as Día de los Muertos or Day of the Dead, to honor friends, family members, and loved ones who have passed;
 Whereas the All Souls Procession in Tucson, Arizona, organized by Many Mouths, One Stomach, will be celebrating its 30th annual event on November 3, 2019;
 Whereas, the All Souls Procession began in 1990 under the leadership of local Tucson artist, Susan Johnson, and has brought together people from across the Tucson community;
 Whereas the All Souls Procession was created to serve the public need to mourn, reflect, and celebrate the universal experience of death, through their ancestors, loved ones, and the living, and culminates in the ceremonial burning of a large urn filled with hopes, offerings, and wishes of the public for those who have passed;
 Whereas the All Souls Procession has grown to become one of the largest community-created, noncommercial processions nationwide with over 150,000 participants each year;
 Whereas the All Souls Procession includes multiple creative projects including the Children’s Altar dedicated to the living memory of young souls whose lives remain active in our hearts, our minds, and our acts;
 Whereas the All Souls Procession is made possible with generous support from community organizers and artists across southern Arizona along with the city of Tucson, Tucson Police and Fire Departments, local businesses, and civic organizations;
 Whereas many migrants who attempt to enter the United States arrive to the region seeking safety, protection, and to be reunited with loved ones and family;
 Whereas border communities have a tradition of providing respite and care to arriving migrants; Whereas U.S. Customs and Border Protection estimates that 7,505 migrants died crossing the United States-Mexico border between 1998 and 2018, not including missing migrants who have never been found;
 Whereas 12 migrants died in 2018 while in custody of U.S. Immigration and Customs Enforcement; Whereas the International Organization of Migration estimates that 340 migrants have died in the United States-Mexico border region thus far in 2019; and
 Whereas the United States has a legal obligation to uphold international law and must respect the rights of people seeking asylum and to uphold the inherent human dignity of each migrant person in its capacity: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the annual celebration of All Souls’ Day;
 (2)commemorates the 30th annual event of the All Souls Procession in Tucson, Arizona; and (3)urges the United States and the Department of Homeland Security to promote policies that uphold the inherent human dignity of each migrant person and to put an end to migrant deaths along the United States-Mexico border.
			